DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Amendment
As a preliminary matter, the arguments of the instant Response of 12/15/2020 have been reviewed and found wholly unconvincing such that the outstanding rejections are generally maintained.
Dependent claim 2 reciting obtaining difference information between left eye and right eye data for disparity has been cancelled and features thereof incorporated into the independent claims. 
At page 7 of the instant Response, Applicant’s Representative refers the features of former claim 2 as Feature a), and contends that Chen fails to disclose disparity Feature a) contending that rather, the disparity values in Chen are calculated based on depth information.
It is stressed to Applicant’s Representative that it is incumbent on Applicant’s Representative to look to the whole of the cited references; further cited paragraph 0007 is in the SUMMARY, it further follows that it is explicative to refer to corresponding/relevant portions of the DETAILED DESCRIPTION for detailed explanation of the same. 
Chen paragraphs 0023, 0034 and 0075 explicitly disclose that disparity may be obtained from the difference between left and right images, with paragraph 0075 stating verbatim: receive two or more images of the scene and calculate the depth information based on differences between the views. Which is identically a transposition of the recited. Cited paragraph 0007/0009 makes clear this is on a corresponding pixel basis. (See also paragraph 0079)
Applicant’s Representative further contends: Further, Chen teaches generating one image based on another image and the disparity value obtained from the depth information, instead of generating the disparity value based on two images. This would normally be considered mere desideratum, but a misapprehension of the technical teaching of Chen seems to be proffered. Chen generally discloses generating disparity data, for example, from two images, and signaling disparity and image data.
Finally, with regard to Feature a), generating disparity data from the difference between two images is notoriously known, such that the same cannot obviate obviousness. 

At page 7 of the instant Response, Applicant’s Representative contends the recitation of sending data, referred to as Feature b), is not disclosed by Choo. More particularly, Applicant’ Representative argues that in transmission of image and difference information, only the difference information is compressed, and the image data is sent without being compressed. 
However, as previously pointed out in the preceding Final Rejection of 10/16/2020, compression and encoding of the image data frame is not precluded in the claims such that this is not recited in the claims, and thus this argument fails to provide distinction over Choo for purposes of examination. 
Secondly, empirically, encoding of at least some sort would seem to be required for picture transmission such that this argument is technically fallacious. 
Thirdly, sending not compressed information is inherently disclosed by sending compressed information, such that this is a well known and obvious variation of data transmission to one of ordinary skill in the art, and would not provide patentable distinction even if recited in the claims. 
At page 8 of the instant Response, Applicant’s Representative responds to the third point above by contending that defining the uncompressed portion inherently provides nonobviousness. This contention fails because even if the claim defined the image is not compressed, two portions are sent: image data and difference data such that it would be obvious that one portion may be compressed. That is, there is a distinctly limited combination that may or may not be compressed such that knowledge of compression of a portion would render the same obvious. 
Further, it is noted the Response did not address the second point above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Dependent claim 6 depends from claim 5 which has been cancelled in the instant Response, with features of cancelled claim 5 incorporated into independent claim 4; thus it is presumed that claim 6 should be amended to depend from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2012/0293504) in view of Chen (US 2011/0304618), both from IDS of 10/18/2018.

Regarding claim 1, Choo discloses a method for processing image data, applied to a host of a virtual reality device, (shown figures 2-5, in figure 2, 110 is interpreted as the host which outputs image data for a virtual reality display device) wherein the method comprises: acquiring a left eye image data frame and a corresponding right eye image data frame that are to be transmitted, (paragraphs 0032 and 0038 first and second texture images correspond to right and left eye images from a binocular camera, for example; figure 1 shows these are to be transmitted to 3D display 120 for display) and calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame by using subtraction calculations, to obtain difference information between the two eye image data frames; (paragraphs 0012, 0032, a difference is obtained by comparing right eye and left eye; paragraph 0038 and last line of paragraph 0039 together with figure 4 makes clear these are subtractions) conducting compressed encoding on the difference information by using a preset encoding rule, to obtain compressed difference encoded information; (paragraphs 0051/0052 difference information compressed with first-which is either right eye or left eye-texture information) and sending the difference encoded information and the left eye image data frame to a display of the virtual reality device; or, sending the difference encoded information and the right eye image data frame to a display of the virtual reality device. (paragraph 0059, shown figure 1, compressed/encoded one-eye texture image and difference information sent to display device)
While Choo discloses the display device is a 3D image display unit, (paragraph 0078) Choo fails to identically disclose the display is a head-mounted display. 
However, in the same context as transmitting one eye image and disparity data for 3D reconstruction at a display, (Abstract) Chen teaches the display may be a HMD. (paragraph 0041) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a HMD as a display because Chen teaches to use an HMD as a display to allow for images to be sent to the correct eye for 3D viewing. (paragraph 0041) 
While Choo discloses that pixel values are used with the difference information, (paragraph 0050) and necessarily, a difference will have had to be calculated for the pixels based on corresponding pixels, from left and right eye images, this is not well described such that Choo fails to disclose wherein the calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame comprises: calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame, to obtain difference information between the two eye image data frames. 
However, Chen identically teaches wherein the calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame comprises: calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame, to obtain difference information between the two eye image data frames. (paragraph 0007 in conjunction with paragraph 0074 depth information calculated based on differences between views, is per pixel-see also paragraphs 0009 and 0079 in conjunction with paragraphs 0023 and 0034) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly to obtain disparity from right and left eye values, (paragraph 0007) and it is well known to obtain disparity values from left/right image differences.
Regarding independent claim 13, claim 13 is a device/computer product claim reciting features similar to features of claim 1 and therefore is also rendered obvious by the combination of Choo and Chen for reasons similar to those set forth above with regard to claim 1. With regard to the features of a device for processing image data, applied to a host of a virtual reality device, wherein the device comprises a machine-readable storage medium and a processor that are communicatively connected by an internal bus, the machine-readable storage medium Page 4 of 8U.S. National Phase of PCT/CN2018/087507Preliminary Amendment stores a computer program executable by the processor, and when executed by the processor the computer program implements [the method], Choo describes a device at figures 1 and 2, processing device 110, but is silent as to the internal structure of a machine-readable storage medium and a processor that are communicatively connected by an internal bus, but Chen teaches the recited interior features. (paragraphs 0093 and-0095 disclose storage and a processor to execute the instructions stored in storage; also transmission between the two and thus, in the context of the self-contained device of Choo, the internal bus)
Regarding claim 3, Choo fails to disclose the recited; however, Chen teaches conducting compressed encoding on the difference information by using a run-length encoding rule or an entropy encoding rule. (paragraphs 0025-0028 list possible encodings for the single eye image and the difference information, including JPEG which includes entropy encoding modules/features) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly how to encode the single eye image with the difference information. (paragraph 0028)
Regarding claim 18, claim 18 is a device/computer product claim reciting features similar to features of claim 3 and therefore is also rendered obvious by the combination of Choo and Chen for reasons similar to those set forth above with regard to claim 3.
Regarding independent claim 4, Choo discloses a method for processing image data, applied to a display of a virtual reality device, (shown figures 1, 6 and 8, figure 6 showing the display of a virtual reality device at 120 and figure 8 illustrating the method for processing data) wherein the method comprises:  Page 3 of 8U.S. National Phase of PCT/CN2018/087507Preliminary Amendment receiving difference encoded information and a left eye image data frame that are sent by a host of the virtual reality device, or, receiving difference encoded information and a right eye image data frame that are sent by a host of the virtual reality device; (paragraphs 0059 and 0062 make clear an eye image is received together with difference information from the other eye) wherein the difference encoded information is obtained by conducting compressed encoding by using a preset encoding rule on difference information between the left eye image data frame and the right eye image data frame that are to be transmitted; (paragraphs 0051/0052 difference information compressed with first-which is either right eye or left eye-texture information) wherein the difference information between the left eye image data frame and the right eye image data frame is calculated by using subtraction calculations; (paragraph 0038 and last line of paragraph 0039 together with figure 4 makes clear these are subtractions, right and left images of binocular are subtracted to obtain disparity map) decompressing the difference encoded information according to a preset decoding rule, to obtain the difference information; (paragraph 0062 in conjunction with paragraph 0052; encoding and decoding are symmetric processes, thus necessarily the information extractor for the display will decompress the compressed data according to the preset compression scheme) obtaining the corresponding right eye image data frame according to the difference information and the received left eye image data frame, or, obtaining the corresponding left eye image data frame according to the difference information and the received right eye image data frame; (paragraphs 0063 and 0064 second texture image reconstituted from received first texture image and difference information; first and second images correspond to right/left eye images) and displaying the left eye image data frame and the right eye image data frame. (paragraph 0067 3D display displays 3D image based on first texture image and reconstituted second texture image, which correspond to right/left eye images)
With regard to the head-mounted display of the virtual reality device recited in the preamble, it is uncertain if head-mounted display is limiting as it is in the preamble, nonetheless this is not identically disclosed by Choo. 
In the same context as transmitting one eye image and disparity data for 3D reconstruction at a display, (Abstract) Chen teaches the display may be a HMD. (paragraph 0041) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a HMD as a display because Chen teaches to use an HMD as a display to allow for images to be sent to the correct eye for 3D viewing. (paragraph 0041) Further, to the extent is could be argued that Choo fails to identically disclose displaying the left eye image data frame and the right eye image data frame, Chen teaches to display the right eye and left eye frames in respective eyes of an HWD display, (paragraph 0041) thus teaching the recited. 
With regard to the features of obtaining the corresponding eye image data frame by using addition operation, reference is made to dependent claim 6, below, Choo discloses the same. (paragraph 0050 discloses difference information is per pixel, such that to reconstruct an right/left eye image, the difference is added to the received image per pixel to reconstruct the non-transmitted right/left eye image) To the extent that it could be argued that Choo is unclear, Chen teaches that the disparity is between the right and left eye images on a per corresponding pixel basis, (paragraph 0017) such that to reconstitute the non-transmitted image, the disparity pixels are added to corresponding received image pixels. (paragraphs 0038/0040)
Finally, while Choo discloses that pixel values are used with the difference information, (paragraph 0050) and necessarily, a difference will have had to be calculated for the pixels based on corresponding pixels, from left and right eye images, this is not well described such that Choo fails to identically disclose wherein the difference information is obtained by calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame. 
However, Chen identically teaches wherein the difference information is obtained by calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame. (paragraph 0007 in conjunction with paragraph 0074 depth information calculated based on differences between views, is per pixel-see also paragraphs 0009/0079 in conjunction with paragraphs 0023/0034) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly how to obtain disparity for right and left eye values, (paragraph 0007) and it is well known to obtain disparity values from left/right image differences.
Regarding independent claim 14, claim 14 is a device/computer product claim reciting features similar to features of claim 4 and therefore is also rendered obvious by the combination of Choo and Chen for reasons similar to those set forth above with regard to claim 4. With regard to the features of a device for processing image data, applied to a head-mounted display of a virtual reality device, wherein the device comprises a machine-readable storage medium and a processor that are communicatively connected by an internal bus, the machine- readable storage medium stores a computer program executable by the processor, and when executed by the processor the computer program implements [the method], Choo describes a device at figures 1 and 6, display device 120, but is silent as to the internal structure of a machine-readable storage medium and a processor that are communicatively connected by an internal bus, but Chen teaches the recited interior features. (paragraphs 0093 and-0095 disclose storage and a processor to execute the instructions stored in storage; also transmission between the two and thus, in the context of the self-contained device of Choo, the internal bus)
Regarding claim 6, Choo necessarily discloses adding up the corresponding pixel values between the left eye image data frame and the difference information, to obtain the right eye image data frame. (paragraph 0050 discloses difference information is per pixel, such that to reconstruct an right/left eye image, the difference is added to the received image per pixel to reconstruct the non-transmitted right/left eye image) Chen further teaches that the disparity is between the right and left eye images on a per corresponding pixel basis, (paragraph 0017) such that to reconstitute the non-transmitted image, the disparity pixels are added to corresponding received image pixels. (paragraphs 0038/0040)
Regarding claim 16, claim 16 is a device/computer product claim reciting features similar to features of claim 6 and therefore is also rendered obvious by the combination of Choo and Chen for reasons similar to those set forth above with regard to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tanaka (US 2018/0316902) is provided herewith for completeness, and teaches received image synthesis aspects using depth/disparity.
Nakajima (US 10,404,937) implicates transmitting uncompressed image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485  


/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
April 20, 2021